UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ForJuly 08, 2015 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form6-K: ﻿ ﻿Amec Foster Wheeler plc (the 'Company') 8 July 2015 Notification of transactions by executive directors and other persons discharging managerial responsibility ('PDMRs') Pursuant to our obligations under Disclosure Rule 3.1.4(R), we hereby advise that we were notified on 7 July 2015 of the following acquisition of interests in ordinary shares in Amec Foster Wheeler plc in lieu of the 2014 final dividend paid to shareholders on 2 July 2015. Director/PDMR Ordinary Shares purchased/allocated Purchase/allocation date and place Purchase/allocation price Samir Brikho 46 2 July 2015, London 820.53p Ian McHoul 57 2 July 2015, London 820.53p Simon Naylor 2 July 2015, London 820.53p Gary Nedelka 2 July 2015, London 820.53p John Pearson 2 July 2015, London 820.53p Roberto Penno 2 July 2015, London 820.53p Samir Brikho 1,238* 3 July 2015, London 823.50p Ian McHoul 688* 3 July 2015, London 823.50p *reinvested dividends on vested, but unexercised share options Kim Hand Senior Assistant Company Secretary +44 (0)1565 683234 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:08 July 2015 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
